Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment as filed 09/20/2022 are entered.
Claims 1-11, 19-21 are under examination. 

Response to Arguments
In Remarks dated 09/20/2022:
Applicant alleges “Park clearly fails to teach or suggest, "to deliver, for each pixel of a group of pixels belonging to an object of a given type visible on the image, an estimation of object parameters that are parameters of the object."
To support the assertion, Applicant invokes the Specification, arguing the following:
“ (...) embodiments of the present application will, for example, provide an estimate of the 6D pose of a vehicle captured in an image scene for each pixel of the imaged vehicle. Stated simply, if there were three pixels in an image belonging to a recognized vehicle, the system would deliver three estimates of the parameters of the vehicle. As stated in the application this improves estimation of the 6D pose of the object (vehicle), and improves the flexibility of the system to work with different cameras and camera types."

It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims make no mention of 6D pose estimation. 
In fact the claim is ambiguous as what exactly are the parameters. Any value pertaining the pixel of the object is a parameter - a parameter that describes and/or characterizes that object. Park,  in section 3.1, discloses the output of the network are at least the coordinates of each pixel in the object, as well as estimate error. See 3.2, pixels under the consideration belong to the object. Thus each obtained coordinates of the pixel of the object describes at least partly a 2/3D disposition of the object in the 2/3D plane. Each obtained error estimation are loss/error indicia parameter that collectively describes accuracy level of the identified object. Thus these parameters meet the claim language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module for processing the estimations of the object parameters using an instance segmentation mask identifying instances of objects having the given type” in claim 19, and by extension, claim 20. 
Because this/these claim limitation(s) (i.e. module for) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Park et al. (Pix2Pose: Pixel-Wise Coordinate Regression of Objects for 6D Pose Estimation) (2019) - IDS entry.
As to claim 1:
Park discloses a method for processing at least one image  (Abstract) comprising inputting the image to at least one neural network (See Section 1 – Introduction, Fig. 1, an input image is to inputted into a system comprising at least one neural network), the at least one neural network being configured to deliver, for each pixel of a group of pixels belonging to an object of a given type visible on the image (See 3.1, input is an image of a visible object of a detected class (type), which includes at least a group of pixels belong to the object), an estimation of object parameters that are parameters of the object, (See section 3.1, the output of the network are at least the coordinates of each pixel in the object, as well as estimate error. See 3.2, pixels under the consideration belong to the object)
 the method further comprising processing the estimations of the object parameters using an instance segmentation mask identifying instances of objects having the given type. (See section 3.2, “M denotes an object mask of the target image”, i.e. a mask is produced, and includes pixels belonging to the object. See Section 4, the first stage output yield only pixels in the valid mask to proceed to the next stage of processing. In other words, the system uses the mask of the object to obtained a refined set of pixels, each comprising coordinates and associated estimated error parameters which are to be processed for pose detection)

As to claim 19:
Park discloses a  system for processing at least one image comprising at least one neural network, the at least one neural network (See Abstract, Section 1 – Introduction, Fig. 1, an input image is to inputted into a system comprising at least one neural network) being configured to deliver, for each pixel of a group of pixels belonging to an object of a given type visible on the image (See 3.1, input is an image of a visible object of a detected class (type), which includes at least a group of pixels belong to the object), an estimation of object parameters that are parameters of the object, (See section 3.1, the output of the network are at least the coordinates of each pixel in the object, as well as estimate error. See 3.2, pixels under the consideration belong to the object)
 the system further comprising a module for processing the estimations of the object parameters using an instance segmentation mask identifying instances of objects having the given type. (See section 3.2, “M denotes an object mask of the target image”, i.e. a mask is produced, and includes pixels belonging to the object. See Section 4, the first stage output yield only pixels in the valid mask to proceed to the next stage of processing. In other words, the system uses the mask of the object to obtained a refined set of pixels, each comprising coordinates and associated estimated error parameters which are to be processed for pose detection)

Claim 21 is directed to a CRM having instructions for executing the method of claim 1 and thus is addressed by the same reasoning. 

As to claim 2:
Park discloses all limitations of claim 1, wherein for each pixel of the group of pixels, the object parameters are relative or a portion of the object parameters are relative and a portion of the object parameters are absolute. (See section 3.1, normalized 3D coordinates are relative, as they are subjected to placement of the coordinate axis)

As to claim 3:
 Park discloses all limitations of claim 1, wherein for each pixel of the group of pixels, the object parameters include: at least one 2D position element of the object in the at least one image, and/or at least one 3D position element of the object in 3D space, and/or at least one dimension element of the object in the at least one image, and/or at least one dimension element of the object in 3D space, and/or at least one rotation element. (See section 3.1, 3D coordinates of pixels belong to the object (3D position element). Also note that 3D coordinate also encompasses 2D coordinate elements. For example,  a pixel of coordinates (X,Y,Z) would have 2D coordinate of (X,Y) in the plane formed by axis x and y, as an example.  See also Section 4, bounding box centered to the object, which represent at least one dimension of the object, i.e. length and width of the box is rough estimation of length/width of the object. Section 3.2, 2D detection network, which provides 2D bonding box for each object).


As to claim 4:
Park discloses all limitations of claim 3, wherein for each pixel of the group of pixels, the object parameters include a plurality of 2D position elements comprising: - positions in the at least one image of reference points associated with the object, and/or - displacements (AudvMAP) between the pixel for which the object parameters are delivered and the positions in the at least one image of the reference points associated with the object.(See section 4. Determining bounding box, which includes image portion of the object inside, and whose coordinates act as reference point to indicate the position of the object)

As to claim 5:
 Park discloses all limitations of claim 4, wherein the reference points are projections into a plane of the image of points at given positions in 3D space associated with the object.  (See section 4, definition of a bounding box. Each side of a bounding box containing the object is a projection of the object onto the plane that contains that respective side)

As to claim 10:
Park discloses all limitations of claim 1, further comprising determining a 6D pose (6DPOSE) of the object using results of the processing. (See Abstract, Intro, the system is to determine 6D pose of object using result of the process)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Park et al. above in view of Grabner et al. (US 2019/0147221).

As to claim 6:
 Park discloses all limitations of claim 5, however is silent on the given positions are a plurality of corners of a 3D bounding box surrounding the object, and/or centroids of top and bottom faces of the 3D bounding box surrounding the object.

However, the examiner asserts that bounding boxes are defined by their corner coordinates in the 3D planes. Grabner, in a related field of endeavor, discloses in also an object pose estimation system that a 3D bounding box encompassing the detected object is defined by reference points that are the cube corners’s coordinates (See at least ¶0080 and 0128, coordinates of each of corner of the bounding box)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the 3D bounding box in Park’s disclosure to be defined by position that are the corner’s coordinates. Since Park in section 4 already discloses determining bounding box for the object, defining the box using the corners is a method that is intuitive, easily understood and to operate.


As to claim 7:
Park discloses all limitations of claim 3, however is silent on for each pixel of the group of pixels, the object parameters include dimension elements of the object comprising a width and/or a height and/or a length (HWLMAP) of a 3D bounding box surrounding the object.

Grabner, in a related field of endeavor discloses for each pixels belong for the object, determining length, width and height of the object by estimating using the spatial dimension of the bounding box, see ¶0066, as well as 0067 and 0068.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Park to determine length, width or height of an object being the dimension of the bounding box. As indicated in section 4 of Grabner, the bounding box is centered on the object, as such the box’s dimension can reliably serve as an estimate of the object’s dimension. 



Claim(s) 8, 20 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Park et al. above in view of Mousavian et al. (US 10,304,191).

As to claim 8:
Park discloses all limitations of claim 3, however is silent on for each pixel of the group of pixels, the object parameters include at least one rotation element comprising an angle (aMAP) between a viewing direction of the pixel and an object orientation that is an orientation of the object.
Mousavian, in a related field of endeavor discloses for each pixels belong for the object, the object parameters include at least one rotation element comprising an angle (aMAP) between a viewing direction of the pixel and an object orientation that is an orientation of the object, see Abstract, Fig. 2. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Park to determine the object parameters include at least one rotation element comprising an angle (aMAP) between a viewing direction of the pixel and an object orientation that is an orientation of the object as object parameter. This implementation advantageously provides alternative or additional method to define a bounding box, which increases flexibility and adaptability of the system in defining visual objects. 

As to claim 11:
Park discloses all limitations of claim 1, however is silent on the at least one image is an image of a driving scene.

Mousavian, in a related field of endeavor, discloses a scene segmentation system for object identification discloses an input image being a driving scene, as seen in at least Fig. 1 and Fig. 4.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Park’s system can be applicable to driving images. Park’s system is not exclusive to any scene types, and the pose estimation scheme of Park can be advantageous in analyzing cars and pedestrian poses effectively, as such can be used as Mousavian suggested. 

As to claim 20:
Regarding: vehicle comprising the system according to claim 19 and at least one image acquisition device.
Park discloses the system according to claim 19 (See the discussion of claim 19 above), and at least one image acquisition device (See Introduction, image acquisition device).
Park however does not explicitly disclose such a 2D/3D pose estimation system to be embodied in a vehicle.
However, such implementation is known in the art, as seen in Mousavian, Col. 8, lines 60-65. Fig. 2, and Fig. 5, on-road object analysis for autonomous vehicle for example.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Park can be embodied in a autonomous vehicle. Mousavian in Col. 1, lines 5-25 makes clear that object estimation in image analysis system (such as that of Park) can be implemented in autonomous vehicle to effectively avoid collisions. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Park et al. above in view of Mousavian et al. (US 10,304,191) in further view of King (US 2012/0172763).
As to claim 9:
Park discloses all limitations of claim 3, however is silent on for each pixel of the group of pixels, the object parameters include at least one rotation element comprising an angle (aMAP) between a viewing direction of the pixel and an object orientation that is an orientation of the object.
Mousavian, in a related field of endeavor discloses for each pixels belong for the object, the object parameters include at least one rotation element comprising an angle (aMAP) between a viewing direction of the pixel and an object orientation that is an orientation of the object, see Abstract, Fig. 2. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Park to determine the object parameters include at least one rotation element comprising an angle (aMAP) between a viewing direction of the pixel and an object orientation that is an orientation of the object as object parameter. This implementation advantageously provides alternative or additional method to define a bounding box, which increases flexibility and adaptability of the system in defining visual objects. 

Neither of Park/Mousavian discloses the angle is represented in quaternion.
However, 3D orientation in global coordinate system can be presented in quarternion as per ¶0143 of King.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the orientation in global coordinate system in Park/Mousavian can be represented using the quarternion method. King makes clear in ¶0143 that such method can be just as effective and is merely a preference (“if desired”) rather than being an inventive step.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa (US 2015/0055825) - Important information about an object is detected using less arithmetic processing. An object detection unit generates an edge image from a color image. The object detection unit evaluates symmetry of an image included in the edge image by performing processing in accordance with the position of a target pixel. The object detection unit identifies a symmetry center pixel forming an object having symmetry. The object detection unit detects an object width for each symmetry center pixel. The object detection unit identifies the width of the object in the vertical direction based on the width of the symmetry center pixels in the vertical direction, and identifies the width of the object in the horizontal direction based on the object width identified for each symmetry center pixel.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645